RYDER, Acting Chief Judge.
Kathleen Yokel challenges her sentence and convictions of attempted manslaughter, resisting an officer with violence and carrying a concealed firearm. We affirm the convictions, but reverse the sentence.
The recommended guidelines sentence for Yokel was twelve to thirty months’ incarceration or community control. The trial court sentenced her to eighteen months’ incarceration, followed by twelve months’ community control, followed by five and one-half years’ probation. This sentence constitutes a departure from the guidelines under the prior case law of the Florida Supreme Court and that of this court. See State v. VanKooten, 522 So.2d 830 (Fla.1988); White v. State, 564 So.2d 290 (Fla.2d DCA 1990).
The convictions are affirmed, but the sentence is vacated and the case is remanded to resentence Yokel to either community control or incarceration within the guidelines.
Affirmed in part and remanded with instructions.
HALL and ALTENBERND, JJ., concur.